January 5, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds, Inc. -Dreyfus Disciplined Stock Fund -Dreyfus Money Market Reserves -Dreyfus AMT-Free Municipal Reserves -Dreyfus Bond Market Index Fund -Dreyfus Tax Managed Growth Fund -Dreyfus BASIC S&P 500 Stock Index Fund -Dreyfus U.S. Treasury Reserves -Dreyfus Opportunistic Fixed Income Fund -Dreyfus Opportunistic Emerging Markets Fund File No. 811-05202 Gentlemen, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended October 31, 2014. Please direct any questions or comments to the attention of the undersigned at (212) 922-7804. Very truly yours, /s/ Lucas A. Ortega Lucas A. Ortega Senior Paralegal LO/ Enclosures
